IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                               February 6, 2008
                               No. 07-40269
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

v.

J. UBLESTER PINEDA,

                                         Defendant-Appellant.




                Appeal from the United States District Court
                     for the Southern District of Texas
                           No. 1:05-CR-137-ALL




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Ublester Pineda was convicted in a bench trial of possession with intent
to distribute over 50 grams of methamphetamine and was sentenced to 90

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40269

months of imprisonment and five years of supervised release. He argues that
the district court erred in denying his motion to suppress evidence of the meth-
amphetamine that was obtained in a search of the vehicle he was driving. He
contends that the search exceeded the scope of his consent when, after a manual
search of the vehicle, he was detained pending the arrival of a canine unit to do
a sniff test, during which the methamphetamine was discovered.
      Pineda conceded in his motion to suppress that he consented to a search
of his vehicle, and he did not contend then, nor does he on appeal, that he with-
drew that consent or objected in any way either before or during the canine
search. Furthermore, nothing in the record indicates that the officer conducting
the search said or did anything that would have led Pineda to believe that he
could not have withdrawn his consent. Accordingly, the district court did not err
in determining that the search was within the scope of the consent. United
States v. McSween, 53 F.3d 684, 688 (5th Cir. 1995).
      AFFIRMED.




                                       2